                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      5:18-cv-00469-GW-SHK                                Date: May 9, 2019
 Title: Joseph DeMatteo v. Nancy A. Berryhill



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


               D. Castellanos                                       Not Reported
               Deputy Clerk                                        Court Reporter


    Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
               None Present                                         None Present


Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE WHY CASE SHOULD
                           NOT BE DISMISSED FOR FAILURE TO
                           PROSECUTE

        On March 8, 2018, Plaintiff Joseph DeMatteo (“Plaintiff”) filed a Complaint seeking
judicial review of a decision of the Commissioner of Social Security (“Defendant”). Electronic
Case Filing Number (“ECF No.”) 1, Complaint. On March 9, 2018, the Court issued its Case
Management Order (“CMO”) instructing the parties to file separate briefs regarding the issues
on appeal. ECF No. 7, CMO. The Court ordered Plaintiff to file his memorandum in support of
the Complaint within 35 days from the filing of the Answer. Id. at 2. On December 3, 2018,
Defendant filed its Answer along with the Certified Administrative Record. ECF No. 25,
Answer; ECF No. 26, Certified Administrative Record. Therefore, Plaintiff’s memorandum was
due on January 7, 2019.

       After Plaintiff failed to timely file his memorandum in support of the Complaint as
ordered, on March 27, 2019, the Court ordered Plaintiff to show cause why the case should not
be dismissed for failure to prosecute and follow Court orders. ECF No. 30, Order to Show Cause
(“OSC”). The Court directed that Plaintiff would be deemed compliant with the OSC if he filed
his memorandum by April 4, 2019. Id.

       On April 4, 2019, Plaintiff responded to the OSC, asserting that he was in an automobile
accident that aggravated his previous injuries, and requesting “more time and clarification on
matter(s) pertaining to [the] case at hand.” ECF No. 31, Answer to OSC and Motion for
Enlargement of Time (“Motion”).

 Page 1 of 2                       CIVIL MINUTES—GENERAL                Initials of Deputy Clerk DC
       On April 17, 2019, the Court vacated its OSC and granted Plaintiff’s motion for an
enlargement of time, until May 2, 2019, to file his memorandum in support of the Complaint.
ECF No. 32, Order Vacating OSC and Granting Motion. The Court expressly stated that “[a]s
ordered in the CMO and OSC, Plaintiff is again Ordered to file a memorandum in support of his
Complaint that states the legal and factual reasons that support Plaintiff’s case.” Id. at 2.

       Plaintiff was also “warned that additional extensions of time w[ould] be granted sparingly
and only for good cause shown; such as, but not limited to, an attorney filing a notice of
appearance on Plaintiff’s behalf and seeking an extension of time to prepare and file the
memorandum on Plaintiff’s behalf.” Id. The Court further warned Plaintiff “that failure to
comply with th[at] Order may result in the dismissal of the action for failure to prosecute and
follow Court orders.” Id.

        Plaintiff has again failed to timely file a memorandum in support of the Complaint as
ordered. Moreover, the Court notes that this is the sixth time it has granted Plaintiff the
opportunity to continue litigating his claims despite his repeated failures to comply with Court
orders. See ECF No. 8, OSC re: Proof of Service; ECF No. 14, Order to File Proof of Service;
ECF No. 19, OSC re: Settlement Proposal; ECF No. 20, OSC re: CMO; ECF No. 30, OSC re:
Plaintiff’s Memorandum Brief.

         Consequently, Plaintiff is again ordered to show cause, in writing, no later than May 23,
2019, why he has not complied with Court orders and why this case should not be dismissed
under Local Rule 41-5 for failure to prosecute or follow Court orders. Plaintiff shall be deemed
compliant with this OSC by filing his memorandum by May 23, 2019. Plaintiff is warned that
failure to comply with the OSC will be deemed consent to the dismissal of this action for failure
to prosecute and follow Court orders.

        IT IS SO ORDERED.




 Page 2 of 2                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk DC
